United States Court of Appeals for the Federal Circuit


                                    January 27, 2009



                                       ERRATA



Appeal No. 2007-1545, 2008-1162



QUALCOMM v. BROADCOM



Decided: December 1, 2008                              Precedential Opinion



Please make the following change:

       On the bottom of page 5 after the sentence that ends “participated in the CREDO
program.” Insert this sentence: --Thereafter, the district court vacated the magistrate
judge’s order as to the sanctioned attorneys and remanded that portion of the order for
further proceedings.--